DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites wherein “the ink reservoir comprising a pigment-based inkjet ink…” However, while the reservoir may contain ink, the reservoir itself is not made of ink. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (8,186,823) in view of Shibata et al. (2006/0042545).

 	Regarding claim 1, Saitoh teaches a printing system, comprising: 

an inkjet print head (fig. 1, item 5) positioned with respect to the pretreatment head to form a printed image on the polyolefin media substrate after the plasma treatment (Note media transport direction).
Saitoh does not teach wherein the surface barrier discharge plasma generator includes a common surface, a first electrode, a second electrode, wherein the first electrode and the second electrode are located beneath the common surface and are separated from one another by a dielectric material. Shibata teaches this (Shibata, see fig. 3, note first electrode 4, second electrode 3, common surface generally indicated by R and dielectric material 1). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the plasma generator disclosed by Shibata for that disclosed by Saitoh because doing so would allow for a larger plasma treatment area, thereby facilitating more even plasma treatment and higher throughput of substrates. 

Regarding claim 2, Saitoh in view of Shibata teaches the printing system of claim 1, wherein the surface barrier discharge plasma generator is positioned or movable to become in direct contact with the media substrate (Saitoh, compare figs. 1, 2).

Regarding claim 3, Saitoh in view of Shibata teaches the printing system of claim 1, wherein the surface barrier discharge plasma generator is positioned or movable to operate at from 0.1 mm to 10 mm from the polyolefin media substrate (Saitoh, compare 

Regarding claim 4, Saitoh in view of Shibata teaches the printing system of claim 1 wherein the media substrate is a media web that is web fed, and wherein the surface barrier discharge plasma generator is 75% or more as wide as the media web (Saitoh, see fig. 1, Note web medium, and note that it is inherent within the reference that the generator is at least as wide as the medium because if it wasn’t, only a portion of the medium could be hydrophilized leaving large portions of the medium that could not be printed on). 

Regarding claim 6, Saitoh in view of Shibata teaches the printing system of claim 1, further comprising the media substrate, wherein the media substrate is substantially devoid of fixer (Saitoh, col. 3, line 9).

Regarding claim 8, Saitoh in view of Shibata teaches the printing system of claim 1, further comprising an ink reservoir in fluid communication with the inkjet printhead, the ink reservoir comprising a pigment-based inkjet ink, wherein the pigment-based inkjet ink comprises an anionic pigment (Saitoh, col. 9, lines 1-10, col. 8, lines 62-64, Note that all limitations are met). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Shibata as applied to claim 1 above, and further in view of Cofler (8,287,116).
 	Regarding claim 5, Saitoh in view of Shibata teaches the printing system of claim 1. Saitoh in view of Shibata does not teach wherein the pretreatment head and inkjet print head are attached to a carriage for passing the pretreatment head over a portion of a media substrate to apply the plasma treatment followed by passing the inkjet print head over the media substrate to form the printed image on the portion. Cofler teaches this (Cofler, see fig. 2, cols. 2-3, lines 59-3). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the inkjet printing technique disclosed by Saitoh in view of Shibata to the device disclosed by Cofler because doing so would amount to the simple substitution of one known prior art element for another to . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Shibata as applied to claim 1 above, and further in view of Zhou (9,034,953).

Regarding claim 7, Saitoh in view of Shibata teaches the printing system of claim 1. Saitoh in view of Shibata does not teach wherein the media substrate is paper comprising calcium carbonate. Zhou teaches this (Zhou, col. 6, lines 8-13). It would have been obvious to use the paper disclosed by Zhou with the device disclosed by Saitoh in view of Shibata because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Shibata as applied to claim 1 above, and further in view of Sugiyama et al. (2005/0217798).

Regarding claim 9, Saitoh in view of Shibata teaches the printing system of claim 1. Saitoh in view of Shibata does not teach a second pretreatment head comprising a surface barrier discharge plasma generator positioned on an opposite surface of the media substrate to apply a plasma treatment to the opposite surface of the media substrate. Sugiyama teaches this (Sugiyama, see fig. 1). It would have been obvious to one of ordinary skill in the art to include a plasma generator on both sides of a substrate, as disclosed by Sugiyama, in the device disclosed by Saitoh in view of Shibata because doing so would allow for the plasma processing of both sides of a substrate simultaneously. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853